Exhibit 10.19
 
VOTING AGREEMENT
 
VOTING AGREEMENT, dated as of this July 31, 2008 (“Agreement”), among each of
the persons listed under the caption “Target Group” on Exhibit A attached hereto
(the “Target Group”), each of the persons listed under the caption “Founders
Group” on Exhibit A attached hereto (the “Founders Group”) and Rhapsody
Acquisition Corp., a Delaware corporation (“Delcorp”). Each of the Target Group
and the Founders Group is sometimes referred to herein as a “Group.” For
purposes of this Agreement, each person who is a member of either the Target
Group or the Founders Group is referred to herein individually as a
“Stockholder” and collectively as the “Stockholders.” Capitalized terms used but
not defined in this Agreement shall have the meanings ascribed to them in the
Merger Agreement;
 
WHEREAS, as of February 19, 2008, each of Delcorp, Primoris Corporation (the
“Company”), a Nevada corporation, and the Signing Shareholders have entered into
an Agreement and Plan of Merger (the “Merger Agreement”) that provides,
inter alia, upon the terms and subject to the conditions thereof, for the merger
of the Company into Delcorp (the “Merger”);
 
WHEREAS, as of the date hereof, each Stockholder who is a member of the Founders
Group owns beneficially and of record shares of common stock of Delcorp, par
value $0.0001 per share (“Delcorp Common Stock”), as set forth opposite such
Stockholder’s name on Exhibit A hereto (all such shares and any shares of which
ownership of record or the power to vote is hereafter acquired by any of the
Stockholders, whether by purchase, conversion or exercise, prior to the
termination of this Agreement being referred to herein as the “Shares”);
 
WHEREAS, at the Effective Time, all shares of Company Common Stock beneficially
owned by each Stockholder who is a member of the Target Group shall be converted
into the right to receive and shall be exchanged for his, her or its pro rata
portion of the shares of Delcorp Common Stock to be issued to the Company’s
security holders as consideration in the Merger; and
 
WHEREAS, as a condition to the consummation of the Merger Agreement, the
Stockholders have agreed, severally, to enter into this Agreement;
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants set forth herein and in the Merger Agreement, and intending to be
legally bound hereby, the parties hereto hereby agree as follows:
 
ARTICLE I
VOTING OF SHARES FOR DIRECTORS
 
SECTION 1.01 Vote in Favor of the Directors. During the term of this Agreement,
each Stockholder agrees to vote the Shares of Delcorp Common Stock he, she or it
now owns, or will hereafter acquire prior to the termination of this Agreement,
for the election and re-election of the following persons as directors of
Delcorp:
 
 
 

--------------------------------------------------------------------------------

 
 
(a) Five (5) persons, (i) three (3) of whom shall at all times be “independent
directors,” within the meaning of the NASDAQ rules, and (ii) all of whom shall
be designees of the Company; with two (2) of such designees to stand for
election or re-election in 2009 (“Class A Directors”), who shall initially be
Brian Pratt and Thomas E. Tucker, who will be an “independent director;” three
(3) of such designees to stand for election or re-election in 2010 (“Class B
Directors”), who shall initially be John P. Schauerman, Stephen C. Cook and
Peter J. Moerbeek, with Messrs. Cook and Moerbeek who will each be an
“independent director” (collectively, the “Target Directors”);
 
(b) Two (2) persons all of whom shall be designees of the Founders Group to
stand for election in 2011 (“Class C Directors”), which shall initially be Eric
S. Rosenfeld and David S. Sgro, (the “Founders Directors,” and together with the
Target Directors, the “Director Designees”); and
 
(c) Brian Pratt is to be elected and serve as Chairman of the Board of
Directors.
 
(d) The Founders Group may also designate a person to serve as an observer at
all meetings of the Board of Directors and committees thereof, who shall be
given all documents and other information furnished to the members of the Board
of Directors at the time such information is so furnished (the “Observer”). At
the election of the Founders Group, the person then acting as Observer shall be
designated to serve all or a part of any unexpired term of the person designated
by the Founders Group to serve as a Class C Director, in which event the person
designated by the Founders Group to serve as a Class C Director shall serve as
the Observer.
 
 Neither the Stockholders, nor any of the officers, directors, stockholders,
members, managers, partners, employees or agents of any Stockholder, makes any
representation or warranty as to the fitness or competence of any Director
Designee to serve on the Board of Directors by virtue of such party’s execution
of this Agreement or by the act of such party in designating or voting for such
Director Designee pursuant to this Agreement.
 
Any Director Designee may be removed from the Board of Directors in the manner
allowed by law and Delcorp’s governing documents except that each Stockholder
agrees that he, she or it will not, as a stockholder, vote for the removal of
any director who is a member of a Group of which such Stockholder is not a
member. If a director is removed or resigns from office, the remaining directors
of the Group of which the vacating director is a member shall be entitled to
appoint the successor.
 
SECTION 1.02 Vote in Favor of Stock Option Plan. During the term of this
Agreement, each Stockholder agrees to vote the Shares of Delcorp Common Stock
he, she or it now owns, or hereafter acquires prior to the termination of this
Agreement, in favor of the adoption of the Delcorp Plan (as defined in the
Merger Agreement). 
 
SECTION 1.03 Obligations of Delcorp. Delcorp shall take all necessary and
desirable actions within its control during the term of this Agreement to
provide for the Delcorp Board of Directors to be comprised of seven (7) members
and to enable the election to the Board of Directors of the Director Designees.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 1.04 Term of Agreement. The rights and obligations of the Stockholders
pursuant to this Agreement shall terminate immediately prior to the election or
re-election of directors at the annual meeting of Delcorp that will be held in
2011.
 
SECTION 1.05 Obligations as Director and/or Officer. Nothing in this Agreement
shall be deemed to limit or restrict any director or officer of Delcorp from
acting in his or her capacity as such director or officer or from exercising his
or her fiduciary duties and responsibilities, it being agreed and understood
that this Agreement shall apply to each Stockholder solely in his or her
capacity as a stockholder of Delcorp and shall not apply to his or her actions,
judgments or decisions as a director or officer of Delcorp if he or she is such
a director or officer.
 
SECTION 1.06 Transfer of Shares. If a member of the Target Group desires to
transfer his, her or its Shares to a permitted transferee pursuant to the
Lock-Up Agreement of even date herewith executed by such member, or if a member
of the Founders Group desires to transfer his or its shares to a permitted
transferee pursuant to the Stock Escrow Agreement dated as of October [3], 2006,
it shall be a condition to such transfer that the transferee agree to be bound
by the provisions of this Agreement. This Agreement shall in no way restrict the
transfer on the public market of Shares that are not subject to the Lock-Up
Agreement or the Stock Escrow Agreement, and any such transfers on the public
market of Shares not subject to the provisions of the Lock-Up Agreement or the
Stock Escrow Agreement, as applicable, shall be free and clear of the
restrictions in this Agreement.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES;
COVENANTS OF THE STOCKHOLDERS
 
Each Stockholder hereby severally represents warrants and covenants as follows:
 
SECTION 2.01 Authorization. Such Stockholder has full legal capacity and
authority to enter into this Agreement and to carry out such Stockholder’s
obligations hereunder. This Agreement has been duly executed and delivered by
such Stockholder, and (assuming due authorization, execution and delivery by
Delcorp and the other Stockholders) this Agreement constitutes a legal, valid
and binding obligation of such Stockholder, enforceable against such Stockholder
in accordance with its terms.
 
SECTION 2.02 No Conflict; Required Filings and Consents.
 
(a) The execution and delivery of this Agreement by such Stockholder does not,
and the performance of this Agreement by such Stockholder will not, (i) conflict
with or violate any Legal Requirement applicable to such Stockholder or by which
any property or asset of such Stockholder is bound or affected, or (ii) result
in any breach of or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any right of
termination, amendment, acceleration or cancellation of, or result in the
creation of any encumbrance on any property or asset of such Stockholder,
including, without limitation, the Shares, pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation.
 
(b) The execution and delivery of this Agreement by such Stockholder does not,
and the performance of this Agreement by such Stockholder will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental or regulatory authority, domestic or foreign, except
(i) for applicable requirements, if any, of the Exchange Act, and (ii) where the
failure to obtain such consents, approvals, authorizations or permits, or to
make such filings or notifications, would not prevent or materially delay the
performance by such Stockholder of such Stockholder’s obligations under this
Agreement.
 
SECTION 2.03 Title to Shares. Such Stockholder is the legal and beneficial owner
of its Shares, or will be the legal beneficial owner of the Shares that such
Stockholder will receive as a result of the Merger, free and clear of all liens
and other encumbrances except certain restrictions upon the transfer of such
Shares.
 
ARTICLE III
GENERAL PROVISIONS
 
SECTION 3.01 Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be given (and shall be deemed to
have been duly given upon receipt) by delivery in person, by overnight courier
service, by telecopy, or by registered or certified mail (postage prepaid,
return receipt requested) to the respective parties at the following addresses
(or at such other addresses as shall be specified by notice given in accordance
with this Section 3.01):
 

 
(a)
If to Delcorp:

 
Rhapsody Acquisition Corp.
825 Third Avenue, 40th Floor
New York, N.Y. 10022
Attention: Eric Rosenfeld
Telecopy No.: 212-319-0760


with a mandatory copy to


Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York, N.Y. 10174-1901
Attention: David Alan Miller, Esq.
Telecopy No.: 212-818-8881
 
 
 

--------------------------------------------------------------------------------

 
 
(b) If to any Stockholder, to the address set forth opposite his, her or its
name on Exhibit A.
 
With a mandatory copy to
 
Rutan & Tucker, LLP
611 Anton Boulevard, Suite 1400
Costa Mesa, CA 92626-5100
Attention: George J. Wall, Esq.
Telecopier No.: 714-546-9035
 
SECTION 3.02 Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
SECTION 3.03 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.
 
SECTION 3.04 Entire Agreement. This Agreement constitutes the entire agreement
of the parties and supersedes all prior agreements and undertakings, both
written and oral, between the parties, or any of them, with respect to the
subject matter hereof. This Agreement may not be amended or modified except in
an instrument in writing signed by, or on behalf of, the parties hereto.
 
SECTION 3.05 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity.
 
SECTION 3.06 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed in that State.
 
SECTION 3.07 Arbitration. Except as otherwise provided in this Agreement, any
controversy or claim arising out of or relating to this Agreement or the breach
thereof shall be settled by arbitration in Orange County, California.
 
(a) Judicial Arbitration and Mediation Services. The arbitration shall be
administered by Judicial Arbitration and Mediation Services (“JAMS”) in its
Orange County office.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Arbitrator. The arbitrator shall be a retired superior or appellate court
judge of the State of Delaware affiliated with JAMS.
 
(c) Provisional Remedies and Appeals. Each of the parties reserves the right to
file with a court of competent jurisdiction an application for temporary or
preliminary injunctive relief, writ of attachment, writ of possession, temporary
protective order and/or appointment of a receiver on the grounds that the
arbitration award to which the applicant may be entitled may be rendered
ineffectual in the absence of such relief. The award of the arbitrator shall be
binding, final, and nonappealable.
 
(d) Enforcement of Judgment. Judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. The award of the
arbitrator shall be binding, final, and nonappealable.
 
(e) Discovery. The parties may obtain discovery in aid of the arbitration to the
fullest extent permitted under law, including California Code of Civil Procedure
Section 1283.05. All discovery disputes shall be resolved by the arbitrator.
 
(f) Consolidation. Any arbitration hereunder may be consolidated by JAMS with
the arbitration of any other dispute arising out of or relating to the same
subject matter when the arbitrator determines that there is a common issue of
law or fact creating the possibility of conflicting rulings by more than one
arbitrator. Any disputes over which arbitrator shall hear any consolidated
matter shall be resolved by JAMS.
 
(g) Power and Authority of Arbitrator. The arbitrator shall not have any power
to alter, amend, modify or change any of the terms of this Agreement nor to
grant any remedy which is either prohibited by the terms of this Agreement, or
not available in a court of law.
 
(h) Governing Law. All questions in respect of procedure to be followed in
conducting the arbitration as well as the enforceability of this Agreement to
arbitrate which may be resolved by state law shall be resolved according to the
law of the state of California. Any action brought to enforce the provisions of
this Section shall be brought in the Orange County Superior Court. All other
questions in respect to this Agreement, including but not limited to the
interpretation, enforcement of this Agreement (other than the right to
arbitrate), and the rights, duties and liabilities of the parties to this
Agreement shall be governed by Delaware law.
 
(i) Costs. The costs of the arbitration, including any JAMS administration fee,
and arbitrator’s fee, and costs of the use of facilities during the hearings,
shall be borne equally by the parties. Costs shall be awarded to the prevailing
party.
 
(j) Attorneys’ Fees. If a party to this Agreement shall bring any action, suit,
counterclaim, appeal, arbitration, or mediation for any relief against the other
parties, declaratory or otherwise, to enforce the terms hereof or to declare
rights hereunder (referred to herein as an “Action”), the non-prevailing party
in such Action shall pay to the prevailing party in such Action a reasonable sum
for the prevailing party’s attorneys’ fees and expenses (at the prevailing
party’s attorneys’ then-current rates, as increased from time to time by the
giving of advance written notice by such counsel to such party) incurred in
prosecuting or defending such Action and/or enforcing any judgment, order,
ruling or award (referred to herein as a “Decision”), granted therein, all of
which shall be deemed to have accrued from the commencement of such Action, and
shall be paid whether or not such Action is prosecuted to a Decision. Any
Decision entered into in such Action shall contain a specific provision
providing for the recovery of attorneys’ fees and expenses incurred in enforcing
such Decision. The court or arbitrator may fix the amount of reasonable
attorneys’ fees and expenses upon the request of any party. For purposes of this
Section, attorneys’ fees shall include, without limitation, fees incurred in
connection with (1) postjudgment motions and collection actions, (2) contempt
proceedings, (3) garnishment, levy and debtor and third party examination,
(4) discovery and (5) bankruptcy litigation.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.08 No Waiver. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.
 
SECTION 3.09 Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
 
SECTION 3.10 Merger Agreement. All references to the Merger Agreement herein
shall be to such agreement as may be amended by the parties thereto from time to
time.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
RHAPSODY ACQUISITION CORP.
 
By: /s/ ERIC ROSENFELD
Name: Eric Rosenfeld
Title: President and Chief Executive Officer




STOCKHOLDERS:


The Founders Group:




/s/ ERIC ROSENFELD
Eric Rosenfeld
 


The Target Group:




/s/ BRIAN PRATT
Brian Pratt




/s/ JOHN P. SCHAUERMAN
John P. Schauerman




Summers Trust




By: /s/ SCOTT E. SUMMERS
Scott E. Summers, Trustee


/s/ TIMOTHY R. HEALY
Timothy R. Healy
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


STOCKHOLDERS


Name and Address
Number of Shares
       
The Founders Group:
     
Eric S. Rosenfeld
1,985,476
c/o Rhapsody Acquisition Corp.
 
825 Third Avenue, 40th Floor
 
New York, N.Y. 10022
 
Telecopy No.: 212-319-0760
         
The Target Group:
     
Brian Pratt
14,072,400
   
John P. Schauerman
1,161,000
   
Summers Trust
1,225,800
   
Timothy R. Healy
469,800





[Insert name address and fax number for each person.]
 
 
 

--------------------------------------------------------------------------------

 
 